Citation Nr: 0424500	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for heart disease.


REPRESENTATION

Appellant represented by:	 Jesse L. Kearney, Attorney


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from February 1969 to February 
1973 and for an unverified period of time in the Arkansas 
Army Reserve.

The case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas

The issues of entitlement to service connection for a back 
condition and heart disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues on 
appeal.

2.  In a November 1973 rating decision, the RO denied the 
veteran's claims of service connection for a back disability 
and heart disease.  He was informed of this decision and of 
his appellate rights via correspondence dated later in 
November 1973.  The veteran did not file a timely appeal with 
respect to these issues.  The November 1973 rating decision 
is final. 

3.  The evidence associated with the claims file since the 
November 1973 rating decision concerning the issues of 
service connection for a back disability and heart disease 
has not been previously considered and is so significant that 
it must be considered to decide fairly the merits of the 
veteran's claims. 



CONCLUSION OF LAW

1.  The unappealed November 1973 rating decision, which 
denied the claims of service connection for lumbosacral 
strain and heart disease, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  The evidence received since the November 1973 rating 
decision which relates to the issues of service connection 
for a back condition and heart disease is new and material 
and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2003).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claims for service 
connection for a back disorder and heart disease were 
received prior to that date (in November 2000), those 
regulatory provisions do not apply.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board is granting the appellant's claim to reopen the 
previously denied claims for a back disorder and heart 
disease.  No additional evidence is required to make a 
determination as to this issue, and, hence, any failure to 
comply with VCAA requirements as to these issues would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In a November 1973 rating 
decision, the veteran's claims seeking entitlement to service 
connection for back disability and for a heart disease were 
denied.  The veteran was informed of the decision and of his 
appellate rights via a VA letter dated in November 1973.  The 
veteran did not file a timely appeal with respect to these 
issues.  The November 1973 rating decision, this being the 
last prior denial, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2003).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2003).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

I.  Back Condition

In the November 1973 rating decision, the veteran's claim 
seeking entitlement to service connection for a back 
condition was denied because there was no medical evidence 
diagnosing the veteran with back spasms.  It was noted that 
the veteran's service medical records indicated that upon 
entering active duty the veteran complained of low back pain 
and had stated that this condition has existed prior to his 
induction.  The medical records were found to contain no 
evidence of a subsequent injury or strenuous duty that would 
have aggravated the veteran's preexisting back condition.  
Furthermore, at the VA medical examination in September 1973, 
the examining physician found no evidence of a back strain or 
back pathology.  X-ray study of the spine was considered to 
be normal.   

The evidence received since the November 1973 rating decision 
includes the veteran's Army Reserve medical records.  In a 
medical note dated in July 1985, the examiner indicated that 
the veteran has experienced occasional muscle spasms in his 
lower back since 1967.  A medical note dated in May 1991 
indicated that the veteran has occasional back spasms.  In 
summary these records indicate that the veteran has 
experienced back spasms at numerous times during his service 
in the Army Reserve.  

Upon a review of the evidence, the Board finds that the 
evidence received after the November 1973 rating decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  Additionally, the Board 
finds that the evidence submitted is material in that it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran has submitted 
evidence which establishes that he has experienced back 
spasms and strains in the past which may be related to his 
military service or during his service with the Army Reserve.

Based on the foregoing, the Board concludes that the 
additional evidence received since the final denial of 
service connection for a back disability in November 1973 is 
new and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for a back disability.  See 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

II.  Heart Disease

In the November 1973 rating decision, the veteran's claim 
seeking entitlement to service connection for heart disease 
was denied.  It was noted that the evidence of record did not 
show the veteran's claimed heart disease.  Indeed, in a 
September 1973 VA medical examination, the veteran's heart 
was found to be normal with no abnormalities indicated.  
Furthermore, the veteran's service medical records at that 
time did not show a diagnosis or treatment for heart 
diseases.  

The evidence received since the November 1973 rating decision 
include: Army Reserve medical records; May 1996 to April 2001 
medical records from Charles Barg, M.D.; and, September 1987 
to March 1997 medical records from Richard H. Martin, M.D.  
In summary, these documents indicate that the veteran was 
diagnosed with aortic insufficiency during an occupational 
physical examination in 1987, underwent an aortic valve 
replacement in 1990 and continues to receive treatment for 
his heart disorder.  

Specifically, at the time of an October 1982 Army Reserve 
examination, the examining physician diagnosed a diastolic 
murmur.  An electrocardiogram performed in July 1985 
diagnosed the veteran with a first-degree atrioventricular 
block.  Dr. Martin, in a June 1990 medical record, notes that 
the veteran has severe aortic insufficiency due to a 
congenitally deformed aortic valve.  In a December 1990 
medical record, Dr. Martin notes that the veteran's aortic 
insufficiency was apparently not recognized until a routine 
occupational physical examination in 1987.  

No additional evidence has been submitted by the veteran.

Upon a review of the evidence, the Board finds that the 
evidence received after the November 1973 rating decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  Additionally, the Board does 
find that the evidence submitted is material as it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran has submitted 
evidence which establishes that he currently has a heart 
disorder and that his heart disorder may have had its onset 
during his military service or during his service with the 
Army Reserve.  

Based on the foregoing, the Board finds that the recently 
submitted evidence does warrant a reopening of the veteran's 
claim in that such evidence is new and material evidence, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a back disorder.  To this 
extent, the appeal is granted.

New and material evidence has been submitted to reopen the 
claim of service connection for heart disease.  To this 
extent, the appeal is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claims of service connection for a back condition and heart 
disease.  The Board has reviewed the records and finds that 
additional development is necessary before appellate action 
may be completed.  

In this respect, the Board observes, in a recent opinion, the 
VA's General Counsel has determined that, contrary to 
38 C.F.R. § 3.304(b), the statute provides that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  Under 
the language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The statute imposes no 
additional requirement on the claimant to demonstrate that 
the condition increased in severity during service.  Because 
38 C.F.R. § 3.304(b) imposes a requirement not authorized by 
38 U.S.C.A. § 1111, it is inconsistent with the statute.  See 
VAOPGCPREC 3-2003; see also Skinner v. Brown, 27 F.3d 1571, 
1574 (Fed. Cir. 1994).  The General Counsel concluded that 
38 U.S.C.A. § 1111 requires VA to bear the burden of showing 
the absence of aggravation in order to rebut the presumption 
of sound condition.  See also Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003) (for a detailed discussion of the 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 
38 C.F.R. § 3.304(b) should be construed as consistent with 
the VA's pre-February 1961 regulations).  

Therefore, the Board finds that the veteran is entitled to a 
new VA examination that considers all the evidence of record, 
addresses whether the currently claimed heart disorder 
existed prior to service, and addresses whether the claimed 
disorder was aggravated by his military service or during 
active duty for training (ACDUTRA).  Additionally, the 
veteran is entitled to a new VA medical examination to 
determine the severity and etiology of the claimed back 
disorder.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development.

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his claimed 
back disorder and heart disease since 
November 1973, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any treatment for his claimed 
back disorder and heart disease at any VA 
Medical Center (VAMC) since November 
1973.  Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2003).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  The RO should verify the veteran's 
periods of ACDUTRA and of inactive duty 
training (INACDUTRA) during his service 
with the Arkansas Army Reserve from 
December 1975 to October 1997.

3.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:

(a) The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
back disorder.  If no such disorder is 
currently found, the examiner should so 
indicate.  The claims folder must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to render a diagnosis of the claimed back 
disorder.  The examiner should review all 
of the veteran's medical records and 
history.  Following an examination of the 
veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed back disorder constitutes a 
congenital or developmental defect.  
Additionally, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the claimed 
back disorder existed prior to his 
entrance into the service.  As well, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's back disorder was 
aggravated/increased in disability during 
his service, and whether such increase 
was due to the natural progress of the 
disease.  Furthermore, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
claimed back disorder, was incurred 
during the veteran's active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, or is otherwise related to 
his active service.  Lastly, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed back disorder is related 
to any post-service event(s) or diseases, 
including any reported post-service 
complaints/injuries.  If the etiology of 
the veteran's back disorder is attributed 
to multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
back disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

(b) The veteran should be scheduled to 
undergo a VA cardiology examination to 
evaluate the nature, severity, and 
etiology of the claimed heart disorder.  
If the examiner finds no such disorder, 
the examiner should so indicate.  The RO 
must make the claims file available to 
the examiner.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
assess the claimed heart disorder.  The 
examiner should review all of the 
veteran's in-service and post-service 
medical records and history.  Following 
an examination of the veteran and a 
review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the currently 
claimed heart disorder became manifest 
during active service or to a compensable 
degree within a one year period of his 
discharge from active service, is related 
to any in-service incident or injury, or 
otherwise related to his active service.  
The VA specialist should also render an 
opinion as to whether it is at least as 
likely as not that the claimed heart 
disorder is related to any post-service 
event(s) or diseases.  Lastly, the VA 
specialist should render an opinion as to 
whether the claimed disorder was 
aggravated by the veteran's active 
service.  For any identified disorder(s) 
determined to be congenital or 
developmental in nature, that may have 
preexisted service, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that (1) such 
disorder was aggravated (worsened), as 
the result of some incident of active 
service, or (2) whether any such disorder 
is due to the natural progression of a 
disease.  If the etiology of the claimed 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
claimed heart disorder.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims of service connection for a back 
disorder and heart disease.  If any 
determination remains adverse, the 
veteran should be furnished a 
supplemental statement of the case, which 
discusses the ramifications of VAOPGCPREC 
3-2003 and fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  The requisite period of 
time for a response should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



